DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5, and 7 are pending in this application.


Election/Restrictions
Applicant’s election of the species wherein the third herbicide is a photosystem inhibitor, specifically metribuzin, in the reply filed on 07 April 2022 is acknowledged.

Claims 1, 3, 5, and 7 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained:
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shroff et al. (“Shroff”, US 2014/0274717).
Regarding claims 1 and 3, Shroff teaches the use of D-Napropamide (also called Napropamide-M) and combinations comprising the same, for selected control of dicotyledonous weeds, and a method of selectively controlling dicotyledonous weeds infestation at a locus by treating said locus with a herbicidally effective amount of D Napropamide (e.g., abstract; paragraphs [0001], [0014], [0015], [0017]).  The composition may also comprise a second herbicide selective for monocotyledonous weeds (e.g., paragraph [0035]).  Suitable named combinations include Napropamide-M with an amide herbicide such as saflufenacil (e.g., paragraph [0073]) and 
Napropamide-M with a second herbicide such as metribuzin (e.g., paragraphs [0086]-[0088], [0099]; claim 23).
Shroff does not specifically teach the combination of Napropamide-M, saflufenacil, and metribuzin sufficiently to anticipate the claims. However, since Shroff fairly teaches and suggests the combination Napropamide-M and saflufenacil for controlling weeds, and also teaches the combination of Napropamide-M and metribuzin for the same purpose, it would be within the purview of the ordinarily skilled artisan to combinate the combination of Napropamide-M and saflufenacil with the combination of Napropamide-M and metribuzin for the very same purpose of controlling weeds, with a reasonable expectation of success.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claims 5 and 7, Shroff further teaches the herbicidal composition may also comprise agronomically acceptable excipients (e.g., paragraph [0034]).

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.  
Applicant argues Shroff is primarily focused on determining which is the more active isomer of Napropamide, and further discloses that Napropamide-M can be combined with various classes of herbicides.  Applicant argues Shroff does not teach or suggest the specific herbicidal combination saflufenacil, Napropamide or Napropamide-M, and the third herbicide as claimed, and would not consider this combination out of the possible combinations as taught in Shroff.  Applicant argues the disclosure of the binary combination such as Napropamide-M and saflufenacil or Napropamide-M and metribuzin would not lead one of skill in the art to arrive at the claimed herbicide combination, as the examples are directed to different binary and ternary herbicide combinations, citing Examples 1-5.
This argument is not persuasive because, while the list of additional herbicides taught by Shroff is large, it is within the realm of routine experimentation, such that it would be within the purview of the ordinarily skilled artisan to select saflufenacil or metribuzin for use with Napropamide, with a reasonable expectation of success.  Additionally, Shroff specifically teaches its Napropamide may be combined with a second and third herbicide (e.g., paragraphs [0080]-[0083]), and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123 II.  Thus, a person having ordinary skill in the art would find it prima facie obvious to combine two of the listed herbicides with Napropamide, with a reasonable expectation of success. Furthermore, it is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Applicant also argues the claimed invention is not obvious because the particular combination of claimed elements results in unexpectedly beneficial properties.  Applicant argues the claimed combination has “unexpectedly and surprisingly been found to be highly effective in the control of weeds especially when compared to the individual efficacies of the three components by themselves and the efficacy provided by the combination of saflufenacil and Napropamide or Napropamide-M as demonstrated in the tabulated results provided in the Examples section” of the instant disclosure (as-filed specification, page 28).  Applicant argues that, when metribuzin was added to the combination of saflufenacil and Napropamide (or Napropamide-M), “a synergistic effect was observed”, stating, “the addition of a third herbicide [metribuzin] was found surprisingly and unexpectedly beneficial to an otherwise effective combination.”
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  Applicant states the addition of metribuzin to the combination of saflufenacil and Napropamide-M produces a “synergistic effect”, and that this combinatorial effect is compared to “the individual efficacies of the three components by themselves” (emphasis added).  However, Applicant provides no data regarding the performance of metribuzin by itself, or any calculations with respect to the calculated effect of the combination of metribuzin with saflufenacil and Napropamide.  Without said information, it cannot be determined if the results presented are indeed unexpectedly synergistic, or merely an expected additive result of the combination.  Additionally, even if, assuming arguendo, the results presented are synergistic, the data presented only shows results for the particular combination of saflufenacil, Napropamide, and metribuzin.  However, Applicant’s claims are not limited to a third herbicide which is only metribuzin; rather, the third herbicide may be chosen from a list of 42 herbicides, one of which is metribuzin.  Since the herbicides listed encompass numerous chemical classes of compounds, having different chemical properties, it is not clear if the probative value of the data presented for the single third herbicide tested (metribuzin) may be extended to the full list of 42 herbicides claimed.  Therefore, the data presented is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611